DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a handheld remote control switch”, “a vacuum pump”, “at least one gear motor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  “a windshield” in line 11, 16, 18, and 20 and “a vehicle” in line 21 should be corrected as --[[a]]the windshield-- and --[[a]]the vehicle-- respectively.  Appropriate correction is required.
Claims 2-5 are objected to because of the following informalities:  the preamble, “The apparatus” should be corrected as --The [[apparatus]]tool--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “a windshield” in lines 2-3 should be corrected as --[[a]]the windshield--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the apparatus” in line 2 should be corrected as --the [[apparatus]]tool--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “said apparatus” in line 1, “the glide arm and linear actuator” in line 7, “a windshield” in line 14 should be corrected as --said [[apparatus]]assembly--, --the glide arm and the linear actuator--, and --[[a]]the windshield-- respectively for clarity.  Appropriate correction is required.
Claims 7-9 are objected to because of the following informalities:  the preamble, “The apparatus” should be corrected as --The [[apparatus]]assembly--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “a hydraulic pump and cylinder” in lines 1-2 should be corrected as --a hydraulic pump and a cylinder--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “said platform” in line 2 and “a windshield” in line 3 should be corrected as --said moveable platform-- and --[[a]]the windshield-- respectively.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “a windshield” in lines 9-10, 12, 13, 17-18, 19-20, 21 and “a vehicle” in lines 10, 20, and 21 should be corrected as --[[a]]the windshield-- and --[[a]]the vehicle-- respectively.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “a windshield” in line 3 should be corrected as --[[a]]the replacement windshield-- for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the new windshield” in line 3 should be corrected as --the [[new]]replacement windshield--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “which windshield mounting assembly with a windshield” in lines 2-3 should be corrected as --which the windshield mounting assembly with [[a]]the windshield--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: 
Claim 10 recites “a windshield mounting assembly” in line  1 and in line 6. The scope of the claim is indefinite because it is not clear how “a windshield mounting assembly” in line 1 and line 6 are different from each other. For examination purposes, upon reviewing the originally filed specification and drawings, “a windshield mounting assembly” in line 6 is interpreted as --[[a]]the windshield mounting assembly--.
Claim 10 recites the limitation "the glide arm" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the glide arm” is interpreted as --[[the]]a glide arm--. Claim 10 later recites “a glide arm” in lines 14-15. Upon review of the originally filed specification and drawings of the instant application, “a glide arm” in lines 14-15 is interpreted as --[[a]]the glide arm--.
Claim 12: Claim 12 recites “a vacuum pump to produce a vacuum” in lines 1-2. It is noted that claim 10 (which upon claim 12 depends) recites “activating a vacuum pump to produce a vacuum” in line 17. The scope of the claim is indefinite because it is not clear how “a vacuum pump” of claim 12 is distinct and separate from “a vacuum pump” of claim 10. For examination purposes, “a vacuum pump to produce a vacuum” in lines 1-2 is interpreted as --[[a]]the vacuum pump to produce [[a]]the vacuum--.
Claim 13: Claim 13 recites the term, “it” in line 2. The scope of the claim is indefinite because it is not clear which structural limitation the term, “it” refers to. For examination purposes, “it” in line 2 is interpreted as --[[it]]the windshield--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al (US 7,600,959 B2) in view of Viola (US 2019/0039667 A1), Collins (US 2017/0151491 A1), and Julien (US 6,883,641 B2).
Regarding claim 1¸ as seen in fig1, Neubauer et al (‘959) discloses a windshield removal tool (abstract) for large vehicles, comprising: 
a leg assembly (col.3 line34, “scissor lift”), a platform (fig1, “aerial work platform”), said platform capable of supporting and lifting one or more technicians to a suitable height to perform work on a windshield (“aerial work platform”); 
a windshield mounting assembly 22 (col.3 lines50-51) mounted to said platform (fig1), said windshield mounting assembly 22 comprising a frame (figA below; a frame where suction cups 24 are mounted onto) that supports a set of suction cups 24 (col.3 lines55-56), the suction cups 24 being attachable to the windshield through the use of a handheld remote control switch (col.4 lines40-41) which energizes a linear actuator 30 (col.4 line7) to move a glide arm 21 (col.3 lines50-51, col.4 lines7-10) attached to the windshield mounting assembly 22 toward and away from the windshield; 
a vacuum pump 26 (col.3 line57) for producing a vacuum to enable the securement of the suction cups 24 to the windshield (col.3 lines55-57); 
wherein the windshield mounting assembly 22 can pull the windshield back or away from the vehicle (col.5 lines29-64; the windshield mounting assembly 22 is capable of being mounted to and detached from the windshield via controlling the vacuum of the suction cups. Therefore, the windshield mounting assembly 22 can pull the windshield back or away from the vehicle) through the use of the handheld remote control switch which energizes the linear actuator 30 to move the glide arm 21 away from the windshield. 

    PNG
    media_image1.png
    543
    740
    media_image1.png
    Greyscale

However, Neubauer et al does not explicitly disclose further limitations of the leg assembly and a use of a winch with a strap, and that the frame is H-shaped.
It is noted that Neubauer et al discloses that the frame is a rectangular shaped frame. It is noted that para[0033] of the originally filed specification of the instant application discloses that “H-shaped frame was utilized but it is contemplated that other frame configuration could be possible”. It is further noted that the configuration/shape of the claimed frame is a matter of a choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed frame is significant (MPEP 2144.04 IV. B.). Viola (‘667) teaches a use of a H-shaped frame (fig1; a combination of elements 14,15,16,17; para[0045]) of a mounting assembly (fig1; a combination of suctions cups 7 and the H-shaped frame).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to have a H-shaped frame since a change in shape is generally recognized as being within the level of ordinary skill in the art.
Collins (‘491) teaches a use of a winch with a strap (para[0047],[0059]) that attaches to a frame of a windshield mounting assembly 262 (para[0055]; fig1) to assist in lifting a windshield in addition to a use of a linear actuator 310 (para[0059]) in order to provide both lifting and tilting adjustments (para[0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to use a winch and a strap, as taught by Collins, for the purpose of providing both lifting and tilting adjustments of a mounting assembly (para[0059]). 
Neubauer et al discloses that that a scissor lift is a known suitable lift (col.3 lines32-34). Julien (‘641) teaches a use of a lifting platform (fig1) comprising a leg assembly 26 (col.3 line60) mounted to a base member 22 (col.3 line59), said leg assembly 26 connected to a mechanical actuator 58 (col.4 lines44-49) providing a unidirectional force, said leg assembly 26 being motivated in a vertical direction by said mechanical actuator 58 (col.4 lines43-49) to allow a platform 24 (col.3 line62, col.4 lines43-49) connected to said leg assembly 26 to vertically rise to accommodate a variety of heights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the leg assembly of Neubauer et al to use a base member and a mechanical actuator to vertically move a platform via the leg assembly, as taught by Julien, for the purpose of providing a known suitable lifting mechanism of a leg assembly to change the height of the platform.
Regarding claim 2, the combination of Neubauer et al, Viola, Collins, and Julien teaches the tool of claim 1. Julien further teaches a use of casters 38,40 (col.4 lines4-9) so that the tool can be moved to different locations easily via the casters (col.4 lines11-12).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to use caters, as further taught by Julien, for the purpose of providing mobility of the tool. 
Regarding claim 3¸ the combination of Neubauer et al, Viola, Collins, and Julien teaches the tool of claim 1. Neubauer et al further discloses a set of support arms 16 (col.3 lines42-43) extendable from a front surface of said platform to support the windshield mounting assembly 22 with the windshield attached thereto.
Regarding claim 4¸ the combination of Neubauer et al, Viola, Collins, and Julien teaches the tool of claim 1. Julien further teaches a use of at least one gear motor 68,70 (col.4 line55) activated by a handheld remote control switch 32 (col.5 lines37-41) to move the tool from place to place (via activating drive wheels 60,62, col.5 line39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to use at least one gear motor, as further taught by Julien, for the purpose of providing automatic mobility of the tool.
Regarding claim 5¸ the combination of Neubauer et al, Viola, Collins, and Julien teaches the tool of claim 1. Julien further teaches wherein a handheld remote control switch 32 (col.5 lines55-56) energizes the mechanical actuator 58 to motivate the leg assembly and the platform in a vertical direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to use a handheld remote control switch to activate a mechanical actuator, as further taught by Julien, for the purpose of automatically controlling a leg assembly.
Regarding claim 10¸ as seen in fig 1, Neubauer et al (‘959) discloses a method for providing a windshield mounting assembly 22 (col.3 lines50-51) for installing and handling a windshield, said method comprising the steps of: 
providing a movable frame (fig1, “aerial work platform”) comprising a leg assembly (col.3 line34, “scissor lift”) and a platform (fig1);
providing the windshield mounting assembly 22 mounted to said platform (fig1), said windshield mounting assembly comprising a frame (figA above; a frame where suction cups 24 are mounted onto) that supports a plurality of suction cups 24 (col.3 lines55-56);
enabling one or more technicians to access said platform and be lifted to a suitable height to perform work on the windshield (as seen in fig1, a system controller is on the platform to be controlled; col.4 lines40-41);
attaching the suctions cups 24 to the windshield through the use of a handheld remote control switch (col.4 lines40-41) which energizes a linear actuator 30 (col.4 line7) to move a glide arm 21 (col.3 lines50-51, col.4 lines7-10) attached to the windshield mounting assembly 22 toward and away from the windshield;
activating a vacuum pump 26 (col.3 line57) to produce a vacuum to enable the securement of the suction cups 24 to the windshield (col.3 lines55-57);
handling the windshield through the use of the handheld remote control switch which energizes the linear actuator 30 to move the glide arm 21 away from the windshield. 
However, Neubauer et al does not explicitly disclose that the method is for removing and replacing the windshield, a use of further limitations of the leg assembly, a use of a winch and a strap, and that the frame is H-shaped.
It is noted that Neubauer et al discloses the method for installing the windshield including the steps of mounting the windshield to the suction cups to be lifted, placing/installing the windshield to a surface, and detaching the windshield from the suction cups (col.5 lines29-64), and that these steps can be repeated with next windshields. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the windshield mounting assembly for removing and replacing the windshield to provide versatility of the windshield mounting assembly.
  It is noted that Neubauer et al discloses that the frame is a rectangular shaped frame. It is noted that para[0033] of the originally filed specification of the instant application discloses that “H-shaped frame was utilized but it is contemplated that other frame configuration could be possible”. It is further noted that the configuration/shape of the claimed frame is a matter of a choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed frame is significant (MPEP 2144.04 IV. B.). Viola (‘667) teaches a use of a H-shaped frame (fig1; a combination of elements 14,15,16,17; para[0045]) of a mounting assembly (fig1; a combination of suctions cups 7 and the H-shaped frame).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to have a H-shaped frame since a change in shape is generally recognized as being within the level of ordinary skill in the art.
Collins (‘491) teaches a use of a winch with a strap (para[0047],[0059]) that attaches to a frame of a windshield mounting assembly 262 (para[0055]; fig1) to assist in lifting a windshield in addition to a use of a linear actuator 310 (para[0059]) in order to provide both lifting and tilting adjustments (para[0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to use a winch and a strap, as taught by Collins, for the purpose of providing both lifting and tilting adjustments of a mounting assembly (para[0059]). 
Neubauer et al discloses that that a scissor lift is a known suitable lift (col.3 lines32-34). Julien (‘641) teaches a use of a lifting platform (fig1) comprising a leg assembly 26 (col.3 line60) mounted to a base member 22 (col.3 line59), said leg assembly 26 connected to a mechanical actuator 58 (col.4 lines44-49) which motivates said leg assembly 26 and a platform 24 (col.3 line62, col.4 lines43-49) in a vertical direction by said mechanical actuator 58 (col.4 lines43-49) to allow a platform 24 (col.3 line62, col.4 lines43-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the leg assembly of Neubauer et al to use a mechanical actuator to vertically move a platform via the leg assembly, as taught by Julien, for the purpose of providing a known suitable lifting mechanism of a leg assembly to change the height of the platform.
Regarding claim 11, the combination of Neubauer et al, Viola, Collins, and Julien teaches the method of claim 10 further comprising the step of lowering said platform (Julien) and allowing for a replacement windshield (Neubauer et al, col.5 line64, “installing of the next panel”) to be lifted to a suitable height to perform work (installing) on the replacement windshield.
Regarding claim 12¸ the combination of Neubauer et al, Viola, Collins, and Julien teaches the method of claim 10. Neubauer et al further discloses the step of activating the vacuum pump 26 to produce the vacuum to secure the suction cups 24 to a replacement windshield. 
Regarding claim 13¸ the combination of Neubauer et al, Viola, Collins, and Julien teaches the method of claim 12, further comprising the step of employing the winch on the glide arm (Collins) to lift the windshield so the windshield can be guided and set (Collins; para[0059]) into the windshield frame.  
Regarding claim 14, the combination of Neubauer et al, Viola, Collins, and Julien teaches the method of claim 12. Neubauer et al further discloses the step of using the handheld remote control switch which energizes the linear actuator 30 to move the glide arm 21 toward the windshield frame to insert (to install) the replacement windshield. 
Regarding claim 15¸ the combination of Neubauer et al, Viola, Collins, and Julien teaches the method of claim 10. Neubauer et al discloses the step of accessing a set of support arms 16 (col.3 lines42-43) protruding from a front surface of said platform (fig1) which the windshield mounting assembly 22 with the windshield attached thereto can rest.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al (US 7,600,959 B2) in view of Collins (US 2017/0151491 A1).
Regarding claim 6¸ as seen in fig 1, Neubauer et al (‘959) discloses a windshield mounting assembly (abstract), said assembly comprising: 
a frame (figA above; a frame where suction cups 24 are mounted onto) connected to a plurality of suction cups 24 (col.3 lines55-56) to form a suction cup assembly, the suction cups 24 being attachable to a windshield through the use of a handheld remote control switch (col.4 lines40-41) which energizes a linear actuator 30 (col.4 line7) to move a glide arm 21 (col.3 lines50-51, col.4 lines7-10) attached to the suction cup assembly toward and away from the windshield;
the glide arm 21 and the linear actuator 30 mounted to a moveable platform (fig1, “aerial work platform”) capable of supporting and lifting one or more technicians to a suitable height to perform work on a windshield (“aerial work platform”);
a vacuum pump 26 (col.3 line57) for producing a vacuum to enable the securement of the suction cups 24 to the windshield (col.3 lines55-57);
wherein the suction cup assembly can pull the windshield back or away from the vehicle (col.5 lines29-64; the suction cup assembly is capable of being mounted to and detached from the windshield via controlling the vacuum of the suction cups. Therefore, the suction cup assembly can pull the windshield back or away from the vehicle) through the use of the handheld remote control switch which energizes the linear actuator 30 to move the glide arm 21 attached to the suction cup assembly away from the windshield.
However, Neubauer et al does not explicitly disclose a use of a winch with a strap.
Collins (‘491) teaches a use of a winch with a strap (para[0047],[0059]) that attaches to a suction cup assembly 262 (para[0055]; fig1) to assist in lifting a windshield in addition to a use of a linear actuator 310 (para[0059]) in order to provide both lifting and tilting adjustments (para[0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to use a winch and a strap, as taught by Collins, for the purpose of providing both lifting and tilting adjustments of a mounting assembly (para[0059]).
Regarding claim 8¸ the combination of Neubauer et al and Collins teaches the assembly of claim 6. Neubauer et al further discloses a set of support arms 16 (col.3 lines42-43) protruding from a front surface of said platform upon which the suction cup assembly with the windshield attached thereto can rest.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neubauer et al (US 7,600,959 B2) and Collins (US 2017/0151491 A1) in further view of Julien (US 6,883,641 B2).
Regarding claim 7¸the combination of Neubauer et al and Collins teaches the assembly of claim 6, however, does not explicitly teach a use of a hydraulic pump and a cylinder and scissor beams. Neubauer et al discloses that that a scissor lift is a known suitable lift (col.3 lines32-34). Julien (‘641) teaches a use of a hydraulic pump (col.4 lines43-49) and a cylinder 58 (col.4 lines43-44) energized by a handheld remote control switch 32 (col.5 lines54-56) for actuating scissor beams 26 (col.4 line45) which raise and lower a moveable platform 24 (col.3 line62, col.4 lines43-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the leg assembly of Neubauer et al to use a hydraulic pump and a cylinder, as taught by Julien, for the purpose of automatically adjusting the height of the platform. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Neubauer et al (US 7,600,959 B2) and Collins (US 2017/0151491 A1) in view of Viola (US 2019/0039667 A1).
Regarding claim 9¸the combination of Neubauer et al and Collins teaches the assembly of claim 6, however, does not explicitly disclose that the frame comprises an H-shape. It is noted that Neubauer et al discloses that the frame is a rectangular shaped frame. It is noted that para[0033] of the originally filed specification of the instant application discloses that “H-shaped frame was utilized but it is contemplated that other frame configuration could be possible”. It is further noted that the configuration/shape of the claimed frame is a matter of a choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed frame is significant (MPEP 2144.04 IV. B.). Viola (‘667) teaches a use of a H-shaped frame (fig1; a combination of elements 14,15,16,17; para[0045]) of a mounting assembly (fig1; a combination of suctions cups 7 and the H-shaped frame).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neubauer et al to have a H-shaped frame since a change in shape is generally recognized as being within the level of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723